                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                             HARRISONBURG DIVISION

UNITED STATES OF AMERICA                           ) Case No. 5:14-CR-44
                                                   )
v.                                                 )
                                                   )
DAVID JOSUEH MEDINA,                               ) By: Hon. Michael F. Urbanski
    Defendant                                      )     Chief United States District Judge

                                   MEMORANDUM OPINION

         On March 23, 2021, David Josueh Medina, proceeding pro se, filed a motion to reduce

his sentence pursuant to_ the First Step Act of 2018 and a motion to appoint counsel. ECF

No. 49. The Federal Public Defender (FPD) was appointed to investigate Medina's claims and

to file a supplemental petition if warranted. On April 26, 2021, the FPD notified the court that

she would not be filing a supplemental petition.1 ECF No. 56. The government filed a motion

to dismiss Medina's claims on May 3, 2021. ECF No. 57. As discussed more fully below,

because the court has determined that Medina is not entitled to relief, his claim is DENIED.

        On November 10, 2014, Medina entered into a plea agreement in which he agreed to

plead guilty to one charge of distribution of heroin in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(C), and one charge of aiding and abetting distribution of heroin 1n violation of 21

U.S.C. §§ 841(a)(1) and 841(b)(1)(C). ECF No. 7. On March 25, 2015 he was sentenced to a

term of 168 months to be followed by a 3-year term of supervised release. ECF No. 40.




1
 The FPD's response referred to a 18 U.S.C. § 3582(c)(l)(A)(i) petition for compassionate release. Both the
United States and the court, however, interpreted Medina's motion as a request for a sentence reduction
pursuant to § 404(6) of the First Step Act. Because it is clear that Medina is not eligible for such relief, the
discrepancy between the type of relief mentioned in the FPD's response and the actual relief sought by Medina
raises no concerns about the FPD's determination not to file a supplemental petition.
